On Motion for Rehearing.
(June 0, 1890.)
PER CURIAM.
In this ease the court below dismissed the libel, on an exception of staleness of demand, but did not pass upon other exceptions. In our decision we held that the court below erred in this' respect, and that the demand was not stale; but, considering other executions, wo held that the libel, as amended, did not set forth a cause of action. A rehearing has been applied for, to permit this last question to be reargued. A majority of the judges who participated in the decision desiring a reargument as to the sufficiency of the amended libel, a rehearing is granted for that purpose, and the cause is cont inued to the first day of our next term.